Exhibit 10.1


SECOND AMENDMENT
TO THE IDAHO POWER COMPANY
EMPLOYEE SAVINGS PLAN


The Idaho Power Company Employee Savings Plan, amended and restated as of
January 1, 2016 (the "Plan") is amended to reduce the maximum aggregate
contribution from 100% to 80% of a Participant's Compensation, as set forth
below. This amendment shall be effective January 1, 2018.


1. The first sentence of Section 3.1.1 (a) is amended to read as follows:


"Upon enrollment, a Participant may direct that his or her Employer make
Deferral Contributions to the Trust Fund of from 1 percent to 80 percent of his
or her Compensation (in 1 percent increments) for each pay period."


2. The last sentence of Section 3.1.1 (e) is amended to read as follows:


"A Participant's Deferral Contributions, After-Tax Contributions and Roth
Deferrals are limited to 80 percent of a Participant's Compensation for a Plan
Year."


3. The first paragraph of Section 3.3 is amended to read as follows:


"Upon enrollment, a Participant will be entitled to contribute to the Trust Fund
an amount between 1 percent and 80 percent of his or her Compensation (in 1
percent increments) for each pay period as an After-Tax or Roth Contribution
which is nondeductible. Deferral Contributions, After-Tax and Roth Contributions
are limited to 80 percent of a Participant's Compensation."




IN WITNESS WHEREOF, the Employer has executed this Amendment this 29th day of
October, 2017.


IDAHO POWER COMPANY
Employer






By: /s/ Lonnie G. Krawl
Lonnie G. Krawl
SVP of Administrative Services and
Chief Human Resources Officer    





